UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-54298 MASCOT VENTURES INC. (Exact name of registrant as specified in its charter) Nevada None (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1802 North Carson Street, Suite 212 Carson City, Nevada 89701 (Address of principal executive offices, zip code) (646) 520-7426 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act): Yes xNo o APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes oNo o APPLICABLE ONLY TO CORPORATE ISSUERS As of September 12, 2011, there were 11,860,000 shares of common stock, $0.001 par value per share, outstanding. MASCOT VENTURES INC. (An Exploration Stage Company) QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED JULY 31, 2011 INDEX Page Part I. Financial Information Item 1. Financial Statements Balance Sheets as of July 31, 2011 (unaudited) and October 31, 2010. 4 Statements of Operations for the three and nine months ended July 31, 2011 and 2010, and the period from September 25, 2007 (Inception) to July 31, 2011 (unaudited). 5 Statements of Cash Flows for the nine months ended July 31, 2011 and 2010, and the period from September 25, 2007 (Inception) through July 31, 2011 (unaudited). 6 Notes to Financial Statements (unaudited). 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 11 Item 4. Controls and Procedures. 11 Part II. Other Information Item 1. Legal Proceedings. 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 12 Item 3. Defaults Upon Senior Securities. 12 Item 4. (Removed and Reserved). 12 Item 5. Other Information. 12 Item 6. Exhibits. 13 Signatures 14 2 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q of Mascot Ventures Inc., a Nevada corporation (the “Company”), contains “forward-looking statements,” as defined in the United States Private Securities Litigation Reform Act of 1995.In some cases, you can identify forward-looking statements by terminology such as “may”, “will”, “should”, “could”, “expects”, “plans”, “intends”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of such terms and other comparable terminology.These forward-looking statements include, without limitation, statements about our market opportunity, our strategies, competition, expected activities and expenditures as we pursue our business plan, and the adequacy of our available cash resources.Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements.Actual results may differ materially from the predictions discussed in these forward-looking statements.The economic environment within which we operate could materially affect our actual results. Additional factors that could materially affect these forward-looking statements and/or predictions include, among other things: the volatility of minerals prices, the possibility that exploration efforts will not yield economically recoverable quantities of minerals, accidents and other risks associated with mineral exploration and development operations, the risk that the Company will encounter unanticipated geological factors, the Company’s need for and ability to obtain additional financing, the possibility that the Company may not be able to secure permitting and other governmental clearances necessary to carry out the Company’s exploration and development plans, the exercise of the approximately 84.2% control the Company’s two officers and directors collectively hold of the Company’s voting securities, other factors over which we have little or no control; and other factors discussed in the Company’s filings with the Securities and Exchange Commission (“SEC”). Our management has included projections and estimates in this Form 10-Q, which are based primarily on management’s experience in the industry, assessments of our results of operations, discussions and negotiations with third parties and a review of information filed by our competitors with the SEC or otherwise publicly available.We caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made.We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. 3 PART I. FINANCIAL INFORMATION ITEM1.CONDENSED FINANCIAL STATEMENTS. MASCOT VENTURES INC (An Exploration Stage Company) Balance Sheets July 31, 2011 October 31, 2010 (Unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Pre-paid expense - Total current assets Other Assets Mining Claim TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' EQUITY(DEFICIT) Current Liabilities Accounts payable $ $ Loan from shareholder - TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT) Common stock, $0.001 par value, 75,000,000 shares 11,860,000shares issued and outstanding at July 31, 2011 and October 31, 2010 respectively Additional paid-in capital Deficit accumulated during exploration stage ) ) TOTAL STOCKHOLDERS' EQUITY (DEFICIT) ) Total Stockholders' Equity TOTAL LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT) $ $ 4 MASCOT VENTURES INC (An Exploration Stage Company) Statements of Operations (Unaudited) Three Months Ending July 31, 2011 Three Months Ending July 31,2010 Nine Months Ending July 31, 2011 Nine Months Ending July 31, 2010 Inception (September 25, 2007) Through July 31, 2011 Operating Costs General and Administrative $ Total Operating Costs ) Interest Income - Net Loss $ ) $ ) $ ) $ ) $ ) Net Loss per share basic and diluted $ ) $ ) $ ) $ ) Weighted average number ofcommon shares outstandingbasic and diluted 5 MASCOT VENTURES INC (An Exploration Stage Company) Statements of Cash Flows Unaudited) Nine Months Nine Months Inception (September 25, 2007) Ended Ended Through July 31, 2011 July 31, 2010 July 31, 2011 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cashprovided by (used in) operating activities: Donated services Changes in operating assets and liabilities: Pre-paid expense - - Accounts Payable ) Net cash provided by (used in) operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of mining claim - - ) Net cash (used in) investing activities - - ) CASH FLOWS FROM FINANCING ACTIVITIES Loan from shareholder - Issuance of common stock for cash - - Net cash provided by financing activities - - Net change in cash and cash equivalents ) Net increasein cash Cash and cash equivalents at beginning of period - Cash and cash equivalents at end of period $ $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paidfor : Interest $
